DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 8, 10-11, 13-14, 16-26 are currently pending, with claims 11, 13-14, 16-20 having been previously withdrawn. Claims 1-4, 8, 10, and 21-26 are considered below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 26 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 26 is directed to a product, namely, a rotorcraft. The claim, however, improperly attempts to recite a process step: “wherein the lock-out locks the coupling in the engaged position.” It is unclear whether infringement occurs when one creates a rotorcraft that allows the lock-out to lock the coupling in the engaged position, or whether infringement occurs when the lock-out actually locks the coupling. MPEP2173.05(p). Thus, because one of ordinary skill in the art would could not reasonably ascertain the metes and bounds of the claimed subject matter, claim 26 is rejected under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 10, and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2018/0222579 to Simon (“Simon”) in view of U.S. Publication No. 2011/0121128 to Balkus, Jr. (“Balkus”).
Regarding claim 1, Simon teaches a rotorcraft (¶ [0122]), comprising: a propulsion system including a prime mover (70) and a drive shaft (31) coupled to the prime mover, the drive shaft including a coupling (31a) separating the drive shaft into an input shaft (portion of shaft (31) shown to the left of 31c in FIG. 9; see also ¶¶ [0124]-[0128]) and an output shaft (portion of shaft (31) shown to the right of 31c in FIG. 9; see also ¶¶ [0124]-[0128]), the coupling operable between an engaged position rotationally coupling the input shaft and the output shaft and a disengaged position rotationally disengaging the output shaft from the input shaft (¶¶ [00124]-[0128], FIG. 9); a main rotor (20,21) coupled to the prime mover (¶ [0123]); a secondary rotor (3) attached to the output shaft (¶¶ [0124]-[0128], FIG. 9); and a motor (30) coupled to the output shaft (¶¶ [00124]-[0128], FIG. 9); and a clutch (31a) connecting the belt to the motor, the clutch connecting the belt to the motor, the clutch configured to disengage the motor from the belt when a threshold rotation speed of the output shaft is exceeded (¶¶ [0124]-[0128]).
Simon appears to teach the motor (30) is coupled to the output shaft by a belt (30c) to rotate the output shaft and the secondary rotor when the coupling is in the disengaged position, but it does not explicitly teach this limitation. 
Simon, however, teaches an assembly for the shaft (71) coupled to primary rotor (20, 21), which is similar to the assembly for the shaft (31) coupled to the secondary rotor (3). Specifically, Simon teaches coupling (71a) that separates the shaft (71) into an input shaft and an output shaft, similar to coupling (30a) that separates the shaft (31) into an input shaft and a output shaft. Simon also teaches that prior to engaging the output shaft with the input shaft, the output shaft is rotationally moved by a belt (73c) driven by motor (73), wherein the motor (73) is coupled to the output shaft by belt (73c) to rotate the output shaft and the secondary rotor when the coupling is in the disengaged position (FIG. 9; ¶ [0123]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the rotorcraft of Simon such that the motor is coupled to the output shaft by a belt to rotate the output shaft and the secondary rotor when the coupling is in the disengaged position in order to efficiently move the output shaft prior to engaging the output shaft with the input shaft (Simon at FIG. 9; ¶¶ [0123]-[0128]).
Simon does not explicitly teach wherein the coupling is a splined or gear- toothed coupling that moves laterally between the engaged position and the disengaged position; and a lock-out connected to the coupling and operative to lock the coupling in the engaged position during flight.
Balkus teaches wherein the coupling (50) is a splined or gear-toothed coupling that moves laterally between the engaged position and the disengaged position (FIG. 3; ¶¶ [0027]-[0029]); and a lock-out connected to the coupling and operative to lock the coupling in the engaged position during flight (¶¶ [0027]-[0033], particularly [0028]-[0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the rotorcraft of Simon such that the coupling is a splined or gear-toothed coupling that moves laterally between the engaged position and the disengaged position, and a lock-out connected to the coupling and operative to lock the coupling in the engaged position during flight, as taught by Balkus, in order to more effectively control engagement and disengagement of the input shaft from the output shaft. 
Regarding claim 2, the combination of Simon and Balkus teaches wherein the prime mover is an engine (Simon at 70, ¶ [0123]). 
Regarding claim 3, the combination of Simon and Balkus teaches wherein the motor is a hydraulic motor (Balkus at 68, ¶ [0029]).
Regarding claim 4, the combination of Simon and Balkus teaches wherein the motor is a electric motor (Balkus at 68, ¶ [0030]; see also Simon at ¶¶ [0123]-[0124]).
Regarding claim 10, the combination of Simon and Balkus teaches wherein the prime mover is an engine (Balkus at ¶ [0022]); the motor is an electric motor (Balkus at ¶ [0030]; see also Simon at ¶¶ [0123]-[0124]); and the electric motor is coupled to a battery (Balkus at ¶ [0030]).
Regarding claim 21, the combination of Simon and Balkus teaches wherein the prime mover is an engine (Balkus at 31, ¶ [0022]), and the motor is a hydraulic motor (Balkus at 68, ¶ [0029]).
Regarding claim 22, the combination of Simon and Balkus teaches wherein the secondary rotor is an anti-torque rotor (Balkus at 34, FIG. 1).
Regarding claim 23, the combination of Simon and Balkus teaches wherein the prime mover is an engine (Balkus at 31, ¶ [0022]).
Regarding claim 24, the combination of Simon and Balkus teaches wherein the motor is a hydraulic motor (Balkus at 68, ¶ [0029]).
Regarding claim 25, the combination of Simon and Balkus teaches wherein the motor is a electric motor (Balkus at 68, ¶ [0030]; see also Simon at ¶¶ [0123]-[0124]).
	Regarding claim 26, the combination of Simon and Balkus teaches wherein the lock-out locks the coupling in the engaged position in response to the output shaft exceeding a threshold speed (Balkus at (¶¶ [0027]-[0033]).
Claims 8 are rejected under 35 U.S.C. 103 as being unpatentable over Simon in view of Balkus as applied to claim 1 above, and in further view of U.S. Publication No. 20130264412 to Dyrla (“Dyrla”).
Regarding claim 8, the combination of Simon and Balkus teaches each and every element of claim 1 as discussed above, and Simon teaches wherein the prime mover (70) is an engine (¶ [0123]); and the motor (73) is an electric motor (¶ [0123]); but the combination of Simon and Balkus does not explicitly teach the electric motor is coupled to a generator driven by the engine.
Dyrla teaches a rotorcraft, wherein the prime mover (4) is an engine (¶ [0095]); the motor (9) is an electric motor (¶ [0102]); and the electric motor is coupled to a generator driven by the engine (¶ [0103]-[0105]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the rotorcraft of the Simon and Balkus combination to further include the generator, as taught by Dyrla, in order to more efficiently power the aircraft.
Response to Arguments
Applicant's arguments filed April 12, 2022 have been fully considered but they are not persuasive. 
The combination of Simon and Balkus teaches each and every element of amended independent claim 1, including a lock-out connected to the coupling and operative to lock the coupling in the engaged position during flight (Balkus at  ¶¶ [0027]-[0033], particularly [0028]-[0029]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the rotorcraft of Simon to further include a lock-out connected to the coupling and operative to lock the coupling in the engaged position during flight, as taught by Balkus, in order to more effectively control engagement and disengagement of the input shaft from the output shaft. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Incorporating Balkus’ teaching of the lock-out with the teachings of Simon would not change the principal operation of Simon. On the contrary, incorporating the Balkus’ teaching of the lock-out with the teachings of Simon would improve the system’s ability to effectively control engagement and disengagement of the input shaft from the output shaft.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on (571)272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARISA V CONLON/Examiner, Art Unit 3643                                                                                                                                                                                                        
/Nicholas McFall/Primary Examiner, Art Unit 3644